DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
3.	Authorization for this examiner’s amendment was given in an interview with Joseph C. Suhadolnik on 05/03/2021.

 	Claims:
Please replace claims 1 and 4 as follows:
1.
--
(Currently Amended) An aqueous (w/w) and no more than 10.0% (w/w) of poly(alkylene oxide) containing substances, which are essentially free of ethylenically unsaturated groups, according to the following expression:
 	R3-(CnH2nO)xH 
 	where R3 can be a hydroxyl group or any organic alcohol residue (including other poly(alkylene oxide)s), n can be any number between 1 and 6, and x can be any number equal to, or greater than 2; and 
 	further comprising any blend of acrylated polyurethane dispersions.


4.
--
(Currently Amended) The composition according to claim 1 comprising at least 1.0% (w/w) of the poly(alkylene oxide) containing substance.
--

Please cancel independent claim 25.

Allowable Subject Matter
4.	The following is an examiner’s statement of reasons for allowance:
The Applicant disclosed an aqueous Electron Beam (EB) curable composition comprising at least 0.5% (w/w) and no more than 10.0% (w/w) of poly(alkylene oxide) containing substances, which are essentially free of ethylenically unsaturated groups, according to the following expression:
 	R3-(CnH2nO)xH 
 	where R3 can be a hydroxyl group or any organic alcohol residue (including other poly(alkylene oxide)s), n can be any number between 1 and 6, and x can be any number equal to, or greater than 2; and 
 	further comprising any blend of acrylated polyurethane dispersions.

5.	U.S. Patent application publication number 2013/0041072 to Sommer et al. disclosed a similar invention (see Office Action mailed on 01/27/2021). Unlike in the instant application, Sommer et al. are silent about “an aqueous Electron Beam (EB) curable composition comprising at least 0.5% (w/w) and no more than 10.0% (w/w) of poly(alkylene oxide) containing 3-(CnH2nO)xH, where R3 can be a hydroxyl group or any organic alcohol residue (including other poly(alkylene oxide)s), n can be any number between 1 and 6, and x can be any number equal to, or greater than 2”.

6.	European Patent publication number EP2009070 to Wachi et al. also disclosed a similar invention (see Office Action mailed on 01/27/2021). Unlike in the instant application, Wachi et al. are silent about “an aqueous Electron Beam (EB) curable composition comprising at least 0.5% (w/w) and no more than 10.0% (w/w) of poly(alkylene oxide) containing substances, which are essentially free of ethylenically unsaturated groups, and further comprising any blend of acrylated polyurethane dispersions”.

7.	No other prior art of record has been found to disclose or render obvious all the limitations of the claim language as currently presented, by itself or in combination with another prior art of record; therefore the instant application has been deemed allowable over the prior art of record.

8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578.  The examiner can normally be reached on M-F: 9:00 AM - 6:00 PM.

11.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571)272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
12.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YAOVI M AMEH/Primary Examiner, Art Unit 2853